Citation Nr: 1748462	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to February 2004, and she served on active duty for training (ACDUTRA) from December 1974 to April 1975.  The Veteran died in September 2008, and the appellant is the Veteran's surviving spouse.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2013, the Board remanded the appeal for further development, and the case is again before the Board for further appellate proceedings.  In April 2016, the Board requested a medical expert opinion from a neurologist with the Veterans Health Administration (VHA), and such an opinion was obtained in March 2017.

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  


FINDINGS OF FACT

1.  The Veteran died in September 2008, and the immediate cause of death was metastatic ovarian cancer with brain metastasis, and the significant condition contributing to death was normal pressure hydrocephalus.

2.  At the time of the Veteran's death, service connection was in effect for bilateral shoulder bursitis, rated at 20 percent each; residuals of an aneurysm, rated as 10 percent; and the following disabilities rated as noncompensable each:  residuals of left wrist surgery, left third metacarpal fracture, lumbar strain, bilateral patellofemoral pain syndrome, right lower extremity vascular disorder, cervical dysplasia, and appendectomy scar.  

3.  The weight of the competent and probative evidence shows that the Veteran's metastatic ovarian cancer with brain metastasis, and normal pressure hydrocephalus, were not etiologically related to service.

4.  A disease incurred in or aggravated by service, including the Veteran's service-connected disabilities, did not contribute substantially or materially to cause or accelerate her death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been satisfied.   38 U.S.C.A. §§ 1112, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Board Remand

In October 2013, the Board remanded the claim and directed the AOJ to provide the appellant with proper notice under Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), and the AOJ did so.  The Board also directed the AOJ to obtain a VA medical opinion to determine whether any disability listed as a cause of the Veteran's death was related to service, or whether the disabilities for which the Veteran was service-connected at the time of death contributed to her death.  The AOJ obtained an opinion in December 2013, however the AOJ did not obtain a medical opinion that covered all bases noted in the Board's prior remand.  Specifically, the examiner did not fully address the question of whether the Veteran's residuals of aneurysm resulted in weakening of the blood vessels (or any other condition of the brain) that had a material influence in accelerating the Veteran's death.  The AOJ readjudicated the claim in a December 2013 supplemental statement of the case.  

However, as further discussed below, the Board obtained a March 2017 VHA expert opinion, and the March 2017 VHA expert opinion, together with the December 2013 VA medical opinion, covers all relevant bases pertaining to the issue of service connection and provided rationale to support his opinion, as further discussed below.  Thus the purpose of the Board's remand directive has been satisfied.  In April 2017, the appellant and his representative were provided a copy of the VHA medical opinion and provided an opportunity to submit additional evidence and argument.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The RO provided VCAA notice by letters in November 2008 and in October 2013.  In these letters together, the appellant was notified of how to substantiate the claim for service connection for the Veteran's cause of death, to include (1) a statement of the conditions for which the Veteran was service connected at the time of her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected, as required under Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The appellant was also provided information regarding the allocation of responsibility between the appellant and VA, and information on how VA determines effective dates.  The Board acknowledges that these letters did not notify the appellant as to how VA determines disability ratings.  However, remand of the case to provide the appellant with information on how VA determines disability ratings would not possibly result in the provision of new information to substantiate the appellant's claim.  As such, remand of the case for notice as to how VA determines disability ratings is not warranted.  For these reasons, the Board concludes that VA has satisfied its duty to notify.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment and personnel records, relevant post-service treatment records, and lay statements have been associated with the record.  Further, VA medical opinions and a VHA expert medical opinion were obtained.  VA has satisfied its duty to assist. 

Service Connection for Veteran's Cause of Death

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In determining whether a service-connected disability contributed substantially or materially to death, the evidence must show that the it combined to cause death or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) .

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312 (c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. §  3.312 (c)(4).

A disability may be service-connected if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The appellant contends that the Veteran's service-connected residuals of an aneurysm contributed to the development of her cancer, or that such residuals of aneurysm accelerate her death.  The appellant contends that pursuant to his research, and pursuant to what he was told by the Veteran's medical provider, there is a link between the weakened blood vessels from the aneurysm and cancer cells attacking the weak blood vessels.  The appellant and his representative essentially contend that due to such alleged weakened blood vessels due to history of aneurysm and craniotomy, the Veteran's death was accelerated. 

The Veteran died in September 2008, and the certificate of death shows that the immediate cause of death was metastatic ovarian cancer with brain metastasis, and that the significant condition contributing to death was normal pressure hydrocephalus.  At the time of the Veteran's death, service connection was in effect for bilateral shoulder bursitis, rated at 20 percent each; residuals of an aneurysm, rated as 10 percent; and the following disabilities rated as noncompensable each:  residuals of left wrist surgery, left third metacarpal fracture, lumbar strain, bilateral patellofemoral pain syndrome, right lower extremity vascular disorder, cervical dysplasia, and appendectomy scar.  The record indicates that the Veteran underwent a craniotomy in 1999 for the treatment of cerebral aneurysms.  The Veteran was granted service connection for residuals of such aneurysms.  

The Board acknowledges the appellant's and his representative's contentions.  However, the Board considers the determinations as to whether metastatic ovarian cancer with brain metastasis, and normal pressure hydrocephalus, are related to service, or whether the Veteran's service-connected disabilities, to include residuals of aneurysms, caused or contributed substantially or materially to the cause of death, are medical determinations that are beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the appellant or his representative has medical training or expertise.  It follows that the appellant's and his representative's lay opinions that the Veteran's metastatic ovarian cancer with brain metastasis, and normal pressure hydrocephalus, are related to service, or that the Veteran's service-connected residuals of aneurysms caused or hastened her death, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, such lay opinions by the appellant and his representative have no probative value.   

Here, the weight of the competent and probative evidence does not support a finding that the disabilities for which the Veteran was service-connected at the time of death either caused or contributed substantially or materially to the Veteran's cause of death.  There is no indication in the death certificate or the terminal treatment records that the Veteran's disabilities for which she was service-connected at the time of death caused or contributed substantially or materially to the Veteran's death.  

The March 2017 VHA expert medical opinion stated that the Veteran's residuals of aneurysms did not result in weakening of the blood vessel, or any other condition of the brain, that had a material influence in accelerating the Veteran's death.  The specialists noted that they reviewed the entire medical record.  The specialists also noted that the available medical literature is silent on any correlation between brain aneurysms and development or worsening of brain metastases and/or normal pressure hydrocephalus.  The specialists stated that these are three non-related medical conditions.  This medical opinion has high probative value because the opinion was rendered by a neurology specialist and another physician, and they based this opinion on their medical expertise and training, on review of the claims file and thus on the Veteran's specific medical history, as well as on medical literature.  

The Board notes that this VHA opinion is supported by the December 2013 VA medical opinion, which has high probative value because the opinion was rendered by a physician who based the opinion on his medical expertise and training, on review of the claims file and thus on the Veteran's specific medical history, as well as on medical literature.  The December 2013 VA examiner noted the Veteran's history of two left middle cerebral bifurcation aneurysms with clipping of these aneurysms in 1999.  The examiner stated that the Veteran's ovarian adenocarcinoma was diagnosed in 2006, and that in 2008 she developed seizures and an MRI revealed the presence of brain metastases.  The examiner also noted the dramatic increase in the brain metastatic lesion in May 2008, and that the Veteran had developed normal pressure hydrocephalus secondary to metastatic lesions.  The examiner also noted the Veteran's increase in the number and size of metastatic lesions in her abdominal cavity.  The December 2013 VA examiner was asked to specifically address the effects of any disability that affected a vital organ such as the brain, and whether any of the Veteran's service-connected disabilities (including aneurysms residuals) had debilitating effects.  The examiner was also asked to specifically consider the appellant's argument that the weakening of blood vessels to the brain from aneurysm rendered the Veteran less capable of resisting metastasis of her ovarian cancer to the brain.  In response, the December 2013 VA examiner stated that his review of the medical literature did not reveal any relationship between brain aneurysm and malignant brain metastases.  The examiner stated that ovarian cancer is known to metastasize to the brain.  The examiner also stated that there is no evidence in the literature to suggest that a history of aneurysm made an individual more prone to malignant brain metastases. 

The Board acknowledges the appellant's report that he was told by the Veteran's provider that there is a link between the weakened blood vessels from the aneurysm and cancer cells attacking the weak blood vessels.  The appellant is competent to report a contemporaneous medical opinion and the Board finds that such report of such a medical opinion is credible.  However, there is no indication by the appellant or in the medical evidence of record that the Veteran's provider provided a medical opinion or rationale as to whether any such reportedly weak blood vessels and any such attack on them by cancer cells had a material influence in accelerating the Veteran's death.  Therefore, this contemporaneous medical opinion by the Veteran's provider has no probative value to show that the Veteran's residuals of aneurysms may have had a material influence in accelerating the Veteran's death.  Again, the March 2017 VHA expert medical opinion stated that the residuals of aneurysms did not result in any weakening of blood vessel, or any other brain condition, that had a material influence in accelerating the Veteran's death.  

The Board acknowledges the appellant's representative's argument in the June 2017 Appellant's Brief, in which the representative references a 2008 piece of medical literature, which stated that an individual will be more likely to get normal pressure hydrocephalus if they have certain disorders to include aneurysm in the brain or surgery on the brain (craniotomy).  The Board also acknowledges that the appellant himself did some research, and he stated in his March 2010 Form 9 that his research shows that there is a link between the weakened blood vessels from the aneurysm and cancer cells attacking the weak blood vessels.  However, general medical literature does not take into account the Veteran's specific medical history, to include her history of aneurysm and craniotomy in 1999, years prior to her development of cancer.  Further, the 2008 medical literature referenced in the June 2017 Appellant's Brief appears to discuss the general risk factors for developing normal pressure hydrocephalus, but within the context of a study about brain edema and disorders of cerebrospinal fluid circulation (as opposed to a study about brain metastasis).  For these reasons, this 2008 medical literature and the research referred to by the appellant, has little probative value to show that the Veteran's craniotomy in 1999 for treatment of cerebral aneurysms contributed to the Veteran's cancer or normal pressure hydrocephalus which contributed to her death.  Therefore, this medical literature is outweighed by the March 2017 VHA expert medical opinion, which stated that the Veteran's residuals of aneurysms did not result in weakening of the blood vessel, or any other condition of the brain, that had a material influence in accelerating the Veteran's death.  

The Board also acknowledges the appellant's representative's essential argument in June 2017 Appellant's Brief that the March 2017 VHA expert medical opinion is not adequate because the specialists did not consider "all research information" in rendering the opinion, and the representative referenced the above 2008 medical literature.   The Board acknowledges that the March 2017 VHA expert opinion noted that the available medical literature is silent on any correlation between brain aneurysms and development or worsening of brain metastases and/or normal pressure hydrocephalus.  The Board finds that the determination of which medical literature is relevant to the medical question in this case is a medical determination beyond its own competence to evaluate based upon its own knowledge and expertise.  The Board notes that relevant medical literature is medical literature that might possibility help to substantiate the appellant's claim.  

However, again, the record does not indicate that the appellant or his representative has medical training or expertise.  It follows that the appellant's and his representative's lay opinions that certain medical literature, specifically to include the above noted 2008 piece, show medical findings or medical studies that are relevant to the above medical determination in this case, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, such opinions by the appellant and his representative that certain or "all" medical literature are relevant, and therefore must be considered in this case, have no probative value.  On the other hand, the VA medical professionals in this case have the requisite medical expertise and training to interpret medical literature, to determine which medical literature is relevant in this case, and to make findings based on review on any such relevant medical literature.  Therefore, the VA medical professional's opinions in this case with regard to what the medical literature says as it relates to the Veteran's history outweigh the appellant's and his representative's interpretations of medical literature.  Further, significantly, the March  2017 VHA expert medical opinion was rendered based on a review of the Veteran's specific medical history and on the specialists' medical expertise and training.  For these reasons, the March 2017 VHA expert opinion is not rendered inadequate. 

In light of the March 2017 VHA expert medical opinion, as well as the December 2013 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's service-connected residuals of aneurysms caused or contributed substantially or materially to the Veteran's cause of death.  There is no lay argument, and no indication in the death certificate or the terminal treatment records, that the Veteran's other disabilities (besides aneurysms residuals) for which she was service-connected at the time of death caused or contributed substantially or materially to the Veteran's death.  

On review, and in light of the March 2017 VHA expert medical opinion, the preponderance of the evidence is against a finding that the Veteran's residuals of aneurysm, or any other disability for which she was service-connected at the time of death, caused or contributed substantially or materially to her death.  In other words, the weight of the medical evidence does not show that her service-connected disabilities, specifically to include her residuals of aneurysm, resulted in such general impairment of health to the extent that she was less capable of resisting the effects of her metastatic ovarian cancer with brain metastasis, or her normal pressure hydrocephalus, or that any service-connected disability accelerated death.  Thus, the preponderance of the evidence does not demonstrate that the disabilities for which the Veteran was service-connected at the time of death caused or contributed substantially or materially to or accelerate her death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Further, the competent and probative evidence does not show that the Veteran's disabilities that caused or contributed to her death were incurred in or aggravated by service.  There is no argument by the appellant, and no indication in the medical evidence of record, that the Veteran's metastatic ovarian cancer with brain metastasis, or her normal pressure hydrocephalus, had its onset in or is etiologically related to any event, injury, or disease, in service.  As to this medical question, the December 2013 VA medical opinion has probative value, as the opinion was rendered based on review of Veteran's medical history, on review of the claims file, and on the examiner's medical expertise and training.  The December 2013 VA medical opinion stated that the though there are many risk factors such as age, genetic factors, smoking, etc., that have been implicated in the occurrence of ovarian cancer, the patheogenetic mechanisms linking these risk factors and development of ovarian cancer has not been determined yet.  The examiner also stated that there is no evidence in the Veteran's medical history to suggest that the Veteran's death was caused by anything that was incurred or aggravated in service.  In other words, the opinion states that the Veteran's causes of death or contributory causes of death, namely metastatic ovarian cancer with brain metastasis and normal pressure hydrocephalus, were not incurred in service.  For these reasons, the evidence does not show that the Veteran's causes of death or contributory cause of death were related to service, and service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In denying this claim, the Board does not intend to diminish the Veteran's service to her country.  However, for the above reasons, the Board concludes that the preponderance of the evidence is against a finding that a disability incurred in or caused by service caused or contributed substantially or materially to the Veteran's death.  As the preponderance of the evidence is against the claim of service connection for the Veteran's cause of death, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


